DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/04/2021 has been entered. Claim 1 has been canceled in this amendment. New Claims 2-16 have been added in this amendment. Claims 2-16 are still pending in this application, with claims 2,15 and 16 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure and objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:
In claim 15, line 3, “, (comma)” missing after (RSU).
In claim 16, line 2, Claim dependency to claim 2 makes the claim 16 dependent claim

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 13 recites the limitation "the Uu interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim 14 recites the limitation "the electronic device" in line 1 and recites the limitation “the transmission device” in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10555143B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-25 of U.S. Patent No. US10555143B2 incorporates all the limitations of the claims 2-16 of instant application.

Instant Application 16/780066
Patent No.                 US10555143B2
Claim 2, A terminal device configured to perform vehicle-to-X (V2X) communication and cellular communication, the terminal device comprising: circuitry configured to receive a signal from at least one of a base station or road side unit (RSU), the signal including information indicating whether cooperative V2X communication is supported;
Claim 1,2, An electronic device comprising:
circuitry configured to
receive a signal from at least one of a base station or road side unit (RSU);
determine whether the at least one of the base station or RSU support cooperative vehicle-to-X (V2X) communication; 
The electronic device of claim 1, wherein the signal received from the at least one of a base station or RSU is a discovery signal including information







determine whether the at least one of the base station or RSU support cooperative V2X communication; and
determine whether the at least one of the base station or RSU support cooperative vehicle-to-X (V2X) communication;
perform cooperative V2X communication with a vehicle-mounted electronic device with support from the at least one of the base station or RSU when it is determined that the at least one of the base station or RSU support cooperative V2X communication by either
(i)    transmitting a message directly to the vehicle-mounted electronic 
(ii)    transmitting a message intended for the vehicle-mounted electronic device to the at least one of the base station or RSU for forwarding the message to the vehicle-mounted electronic device.

determination; perform cooperative V2X communication with the
vehicle-mounted electronic device with support from
the at least one of the base station or RSU when it is

RSU support cooperative V2X communication; and
perform cooperative V2X communication with the
vehicle-mounted electronic device with support from
the at least one of the base station or RSU by trans- 40
mitting a message directly to the vehicle-mounted
electronic device and transmitting the message directly to the at least one of the base station or RSU


the signal received from the at least one of the base station or RSU includes 
whether cooperative V2X communication is supported.

Claim 4, The electronic device of claim 1, wherein
the circuitry is configured to transmit the message directly to the vehicle-mounted electronic device using device-to-
device (D2D) communication.
Claim 5, The terminal device of claim 2, wherein the circuitry is configured to transmit control information to the vehicle-mounted electronic device, in particular using device-to-


least one of the base station or RSU.


a time period during which the cooperative V2X transmission between the terminal device and the at least one of the base 

device identifier that identifies the electronic

The electronic device of wherein the control information includes at least one of a redundancy version or redundancy pattern corresponding to
the message.
The electronic device of wherein the control information indicates a number of repetitive

The electronic device of wherein
the control information indicates at least one of a message identifier identifying the message, modulation and coding
scheme (MCS) information, timing advance information
or frequency hopping indicator information. 
The electronic device wherein the control information includes a time period during which the cooperative V2X transmission between the electronic device and the at least one of the base station

The electronic device wherein the parameters include at least one of Uu multiplex parameters, a Uu multiplex transmission validity period, identification information of the transmission device, channel measurement information, identification
information of the vehicle-mounted electronic device, a redundancy version corresponding to the
message, and a number of repetitive transmissions of
the message.



device to synthesize the message transmitted from the
electronic device and the message relayed by the at
least one of the base station or RSU is provided in at least one of a physical sidelink control channel (PSCCH) or a physical sidelink shared channel (PSSCH).


the circuitry is configured to inform the at least one of the base station or RSU of transmission resources to be used by the base station or RSU to relay the message 

Claim 14, The electronic device of claim 1, wherein
the circuitry is configured to inform the vehicle-mounted electronic device and the at least one of the base station or RSU of transmission resources to be used by the base station or RSU to relay the message to the vehicle mounted
electronic device via a physical sidelink control
channel (PSCCH).
Claim 10, The terminal device of claim 5, wherein the circuitry is configured to retransmit the message 

the circuitry is configured to retransmit the message by

version, and the at least one of the base station or RSU is configured to update the redundancy version of the message so that a redundancy version of the relayed message coincides
with the redundancy version of the message transmitted
by the electronic device in a same time and frequency
resource.

The electronic device of claim 1, wherein the circuitry is configured to transmit the message to the
at least one of the base station or RSU via a PCS interface and the at least 



the circuitry is configured to perform the cooperative V2X communication with the vehicle-mounted electronic
device with support from the at least one of the base
station or RSU by transmitting a message intended for the vehicle-mounted electronic device to the at least one of the base station or RSU which functions as a proxy for 
device to the vehicle-mounted electronic device.

Claim 21, The electronic device of claim 20, wherein
the circuitry is configured to transmit control information to the at least one of the base station or RSU specifying parameters for forwarding the message via the Uu interface.
Claim 14, The electronic device of claim 13, wherein the parameters include at least one of Uu multiplex parameters, a Uu multiplex transmission validity period, identification information of the 

the parameters include at least one of Uu multiplex
parameters, a Uu multiplex transmission validity period, identification information of the 
the message.
the signal including information indicating whether cooperative V2X communication is supported;

method comprising: receiving a signal from at least one of a base station or road side unit (RSU); 
determining whether the a least one of the base station or RSU support cooperative V2X communication; and
determining whether the at least one of the base station or RSU support cooperative vehicle-to-X (V2X) communication;
performing V2X communication with a vehicle-mounted electronic device with support from the at least one of the base station or RSU when it is determined that the at least one of the base station or RSU support cooperative V2X communication by either (i)    transmitting a message directly to the vehicle-mounted electronic device 
(ii)    transmitting a message intended for the vehicle-mounted electronic device to the at least one of the base station or RSU for forwarding the message to the vehicle-mounted electronic device.

electronic device with support from the at least one of the base station or RSU based on the determination; performing cooperative V2X communication with the
vehicle-mounted electronic device with support from
the at least one of the base station or RSU when it is

RSU support cooperative V2X communication; and performing cooperative V2X communication with the
vehicle-mounted electronic device with support from
the at least one of the base station or RSU by transmitting a message directly to the vehicle-mounted electronic device and transmitting the message directly to the at least one of the base station or RSU.


a network device including first circuitry configured to

the network device supports cooperative vehicle-to-X
(V2X) transmission of messages from the terminal
device to a vehicle-mounted terminal device·

receive, from the terminal device, a message intended for the vehicle-mounted terminal device;
perform cooperative V2X communication with the vehicle-mounted terminal device by transmitting the message received from the terminal device to the vehicle-mounted terminal device.
perform cooperative V2X communication with the
vehicle-mounted terminal device by transmitting the
message received from the terminal device to the
vehicle-mounted terminal device.



Although the claim 15 at issue is not identical, it is not patentably distinct from each other because claim 23 of U.S. Patent No. US10555143B2 issued to Uchiyama contains every element of claim 15 of the instant application except for the bolded limitations as seen in the above table. However, Lee (US 2018/0007606 A1) discloses the above bolded limitations. Lee teaches a UE (i.e. terminal device) receives a broadcasted control information (i.e. discovery signal) for UL or SL transmission, see Para[0099-100].
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama to have the feature of “the signal including information indicating whether cooperative V2X communication is supported” as taught by Lee. The suggestion/motivation would have been to provide effective V2X communication (Lee Para[0010]).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4,12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0007606 A1, hereinafter referred to as Lee) in view of Lu (WO2017028030 Al, hereinafter referred to as “Lu”).

Regarding Claims 2 and 15-16, Lee discloses a terminal device (Lee Fig.19 Note UE1 (i.e. terminal device)), a method and a system comprising: circuitry configured to 
receive a signal from at least one of a base station (Lee Fig.19 Ref-S600 Para[0128] The UE receives control information from a cell (i.e. base station)) or road side unit (RSU) (not given patentable weight due to non-selective option), the signal including information indicating whether cooperative V2X communication is supported (Lee Para[0099-100] The UE receives a broadcasted control (i.e. indication) information for UL or SL transmission (i.e. V2X communication)); 
determine whether the least one of the base station or RSU support cooperative vehicle-to-X (V2X) communication (Lee Fig.19 Ref-S610 Para[0128] The control information from a cell indicates whether the UE can perform (i.e. base station supports) connectionless transmission (i.e. cooperative vehicle-to-X(V2X) communication) in UL or SL); 
perform cooperative V2X communication with a vehicle-mounted electronic device (Lee Fig.19 Ref-S670 Para[0134-135] The UE transmits to the another UE (i.e. vehicle-mounted electronic device, see Para[0136-0138] where a wireless communication system is presented and the UE 900 may be a vehicle)) with support from the at least one of the base station or RSU when it is determined that the at least one of the base station or RSU support cooperative V2X communication (Lee Fig.19 Ref-S670 Para[0134-135] Note the UE receives the resource allocation information from the cell for communication to vehicle-mounted device or to the network) by transmitting a message intended for the vehicle-mounted electronic device to the at least one of the base station or RSU for forwarding the message to the vehicle-mounted electronic device (Lee Fig.19 Ref-S610 Para[0128] Note the control information from a cell indicates whether the UE can perform connectionless transmission. Para[0134-135] Note the UE receives the resource allocation information from the cell for communication to another UE or to the network. The cell relays (i.e. forwards) the message to another UE).
Lee fails to explicitly disclose perform cooperative V2X communication with a vehicle-mounted electronic device by transmitting a message directly to the vehicle-mounted electronic device and transmitting the message to the at least one of the base station or RSU.
However, Lu from the same field of invention discloses by transmitting a message directly to the vehicle-mounted electronic device and transmitting the message to the at least one of the base station or RSU (Lu Fig.1 Page:8 Lines:18-23 Note the message is sent to the base station via the first interface (i.e. directly) and the same message is sent to the V2X device via the second interface (i.e. directly).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee to have the feature of “perform cooperative V2X communication with a vehicle-mounted electronic device by transmitting a message directly to the vehicle-mounted electronic device and transmitting the message to the at least one of the base Lu. The suggestion/motivation would have been to used to speed up and extend the message forwarding and alleviate the message flooding (Lu [Page:3 Lines:22-23]).

Specifically for claim 16, Lee discloses a network device (Lee Fig.20 Ref-800 Note a network device) and a terminal device (Lee Fig.20 Ref-900 Note a UE (i.e. terminal device)).
Regarding claim 3, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee further discloses wherein the signal received from the at least one of the base station or RSU includes information in a system information block (SIB) or master in- formation block (MIB) indicating whether cooperative V2X communication is supported (Lee Para[0046-48] Note it is well known in the LTE technology that the system information is broadcasted via SIB or MIB and the control information is broadcasted to indicate cooperative V2X communication).
Regarding claim 4, Lee in view of Lu discloses the terminal device, the method and the system as explained (Lee Para[0064-65] Note Sidelink is for UE to UE D2D communication).
Regarding claim 12, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee further discloses wherein the circuitry is configured to perform the cooperative V2X communication with the vehicle-mounted electronic device with support from the at least one of the base station or RSU by transmitting a message intended for the vehicle-mounted electronic device to the at least one of the base station or RSU which functions as a proxy for transmitting the message from the terminal device to the vehicle-mounted electronic device (Lee Fig.19 Para[0134] Note the network node relays the data/message/signaling received from the UE to other UE).





Claims 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lu and in further view of Faurie et al. (US 2016/0338095 A1, hereinafter referred to as “Faurie”).

Regarding claim 5, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the circuitry is configured to transmit control information to the vehicle-mounted electronic device, in particular using device-to-device (D2D) communication, for synthesizing the message transmitted from the terminal device directly to the vehicle-mounted electronic device and the message transmitted from the terminal device to the at least one of the base station or RSU and relayed from the at least one of the base station or RSU to the vehicle-mounted electronic device.
However, Faurie from the same field of invention discloses wherein the circuitry (Faurie Fig.8 Note First UE (i.e. the circuitry)) is configured to transmit control information (Faurie Fig.8 Note relay discovery/selection (i.e. control information)) to the vehicle-mounted electronic device (Faurie Fig.8 Note Second UE (i.e. the vehicle-mounted-device)), in particular using device-to-device (D2D) communication, for synthesizing the message transmitted from the terminal device directly to the vehicle-mounted electronic device and the message transmitted from the terminal device to the at least one of the base station or RSU and relayed from the at least one of the base station or RSU to the vehicle-mounted electronic device (Faurie Para[0132] Note the relay UE combines (i.e. synthesize) a data packet with different redundancy versions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the circuitry is configured to transmit control information to the vehicle-mounted electronic device, in particular using device-to-device (D2D) communication, for synthesizing the message transmitted from the terminal device directly to the vehicle-mounted electronic device and the message transmitted from the terminal device to the at least one of Faurie. The suggestion/motivation would have been to used to manage the resources efficiently and reduce the retransmissions (Faurie, [0027]).

Regarding claim 6, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the control information includes one or more of a coordinated multi-point (CoMP) indicator indicating that cooperative V2X transmission between the terminal device and the at least one of the base station or RSU is implemented, in particular indicating a type of the cooperative V2X transmission implemented between the terminal device and the at least one of the base station or RSU, a transmission device identifier that identifies the terminal device, a reception device identifier that identifies the vehicle-mounted electronic device and a reception device group identifier identifying a group of devices including the vehicle-mounted electronic device, a 
However, Faurie from the same field of invention discloses wherein the control information includes one or more of a coordinated multi-point (CoMP) indicator indicating that cooperative V2X transmission between the terminal device and the at least one of the base station or RSU is implemented, in particular indicating a type of the cooperative V2X transmission implemented between the terminal device and the at least one of the base station or RSU (not given patentable weight due to non-selective option), a transmission device identifier that identifies the terminal device (not given patentable weight due to non-selective option), a reception device identifier that (not given patentable weight due to non-selective option), a redundancy version and/or redundancy pattern (not given patentable weight due to non-selective option) corresponding to the message (Faurie Para[0132] Note the redundancy versions), information indicating a number of repetitive transmissions of the message (not given patentable weight due to non-selective option), information indicating at least one of a message identifier identifying the message (not given patentable weight due to non-selective option), modulation and coding scheme (MCS) information (not given patentable weight due to non-selective option), timing advance information or frequency hopping indicator information (not given patentable weight due to non-selective option), a time period during which the cooperative V2X transmission between the terminal device and the at least one of the base station or RSU is implemented (not given patentable weight due to non-selective option)..


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “a redundancy version corresponding to the message” as taught by Faurie. The suggestion/motivation would have been to used to manage the resources efficiently and reduce the retransmissions (Faurie, [0027]).

Regarding claim 7, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the circuitry is configured to transmit the control information in at least one of a physical sidelink control channel (PSCCH) or a physical sidelink shared channel (PSSCH).
However, Faurie from the same field of invention discloses wherein the circuitry is configured to transmit the control information in at least one of a physical sidelink control channel (PSCCH) (Faurie Fig.5 Ref:502 Para[0070] The resource allocation configuration (i.e. control information) is sent over PSCCH) or a physical (not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the circuitry is configured to transmit the control information in at least one of a physical sidelink control channel (PSCCH)” as taught by Faurie. The suggestion/motivation would have been to used to manage the resources efficiently and reduce the retransmissions (Faurie, [0027]).

Regarding claim 8, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the circuitry is configured to inform the at least one of the base station or RSU of transmission resources to be used by the base station or RSU to relay the message to the vehicle-mounted electronic device.
However, Faurie from the same field of invention discloses wherein the circuitry is configured to inform the at least one of the base station or RSU of transmission (Faurie Fig.12 Para[0125] The resources allocation sent from the base station in response to resource allocation request from the relay UE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the circuitry is configured to inform the at least one of the base station or RSU of transmission resources to be used by the base station or RSU to relay the message to the vehicle-mounted electronic device” as taught by Faurie. The suggestion/motivation would have been to used to manage the resources efficiently and reduce the retransmissions (Faurie, [0027]).

Regarding claim 9, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the circuitry is configured to inform the vehicle-mounted electronic device and the at least one of the base station or RSU of transmission resources to be used by the 
However, Faurie from the same field of invention discloses wherein the circuitry is configured to inform the vehicle-mounted electronic device and the at least one of the base station or RSU of transmission resources to be used by the base station or RSU to relay the message to the vehicle-mounted electronic device via a physical sidelink control channel (PSCCH) (Faurie Fig.5,12 Para[0125] The resources allocation sent from the base station in response to resource allocation request from the relay UE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the circuitry is configured to inform the vehicle-mounted electronic device and the at least one of the base station or RSU of transmission resources to be used by the base station or RSU to relay the message to the vehicle-mounted electronic device via a physical sidelink control channel (PSCCH)” as taught by Faurie. The suggestion/motivation would have been to used Faurie, [0027]).

Regarding claim 10, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the circuitry is configured to retransmit the message with an updated redundancy version.
However, Faurie from the same field of invention discloses wherein the circuitry is configured to retransmit the message with an updated redundancy version (Faurie Para[0132] The remote UE retransmits a data packet with the another redundancy version).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the circuitry is configured to retransmit the message with an updated redundancy version” as taught by Faurie. The suggestion/motivation would have been to used to manage the resources efficiently and reduce the retransmissions (Faurie, [0027]).


Regarding claim 11, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the circuitry is configured to transmit the message to the at least one of the base station or RSU via a PC5 interface.
However, Faurie from the same field of invention discloses wherein the circuitry is configured to transmit the message to the at least one of the base station or RSU via a PC5 interface (Faurie Fig.10 Para[0122] The remote UE uses PC5 interface to relay UE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the circuitry is configured to transmit the message to the at least one of the base station or RSU via a PC5 interface” as taught by Faurie. The suggestion/motivation would have been to used to manage the resources efficiently and reduce the retransmissions (Faurie, [0027]).


Regarding claim 13, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the circuitry is configured to transmit control information to the at least one of the base station or RSU specifying parameters for forwarding the message via the Uu interface.
However, Faurie from the same field of invention discloses wherein the circuitry is configured to transmit control information to the at least one of the base station or RSU specifying parameters for forwarding the message via the Uu interface (Faurie Fig.10 Para[0122] The relay UE uses Uu interface).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the circuitry is configured to transmit control information to the at least one of the base station or RSU specifying parameters for forwarding the message via the Uu interface” as taught by Faurie. The suggestion/motivation would have been to used to manage the Faurie, [0027]).

Regarding claim 14, Lee in view of Lu discloses the terminal device, the method and the system as explained above for claim 2. Lee in view of Lu fails to disclose wherein the parameters include at least one of Uu multiplex parameters, a Uu multiplex transmission validity period, identification information of the transmission device, channel measurement information, identification information of the vehicle-mounted electronic device, a redundancy version corresponding to the message, and a number of repetitive transmissions of the message.
However, Faurie from the same field of invention discloses wherein the parameters include at least one of Uu multiplex parameters (not given patentable weight due to non-selective option), a Uu multiplex transmission validity period (not given patentable weight due to non-selective option), identification information of the transmission device (not given patentable weight due to non-selective option), channel measurement information (Faurie Para[0147] Note the control information with measurement report (i.e. channel measurement information)), identification information of the vehicle-mounted electronic device (not given patentable weight due to non-selective option), a redundancy version corresponding to the message (not given patentable weight due to non-selective option), and a number of repetitive transmissions of the message (not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Lu to have the feature of “wherein the parameters include channel measurement information” as taught by Faurie. The suggestion/motivation would have been to used to manage the resources efficiently and reduce the retransmissions (Faurie, [0027]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415